   8:14-cr-00199-JFB-SMB Doc # 96 Filed: 09/15/21 Page 1 of 1 - Page ID # 229



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:14CR199

        vs.
                                                               ORDER ON APPEARANCE FOR
DIONISIO BROWDER,                                            SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on September 15, 2021 regarding Petition for
Offender Under Supervision [89].      Karen Shanahan represented the defendant.          Joseph Meyer
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Joseph F. Bataillon in
Courtroom No. 3, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
1:00 p.m. on November 4, 2021.
        The government moved for detention based upon risk of flight and danger. The defendant
requested a detention hearing which was held. The defendant met his/her burden to establish by clear
and convincing evidence that he will not flee or pose a danger to any other person or to the community.
Fed. R. Crim. P. 32.1(a)(6). The government’s motion for detention is denied, and the defendant shall
be released on the current terms and conditions of supervision to include avoiding all contact, directly
or indirectly, with Nichole Seeman. 18 U.S.C. § 3143(a)(1).


        IT IS SO ORDERED.


        Dated this 15th day of September, 2021.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
